Citation Nr: 0602904	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-22 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to March 19, 
2004.  

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD on and after March 19, 2004. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from August 1966 to 
July 1969.

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that, in pertinent part, granted 
entitlement to service connection for PTSD and assigned an 
initial 30 percent rating effective from December 20, 2001.  
The veteran appealed to the Board of Veterans' Appeals 
(Board) for a higher rating.

Because the veteran has expressed dissatisfaction with the 
initial rating assigned, the Board distinguishes this claim 
from an increased rating claim.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).

In February 2005, the Board decided two issues but remanded 
the issues of entitlement to an initial rating in excess of 
30 percent for PTSD and entitlement to service connection 
left arm neuropathy.  On November 28, 2005, VA's Appeals 
Management Center (AMC) granted service connection for left 
upper extremity neuropathy and assigned a 20 percent rating 
effective from December 20, 2001.  That decision was a 
complete grant of benefits with respect to the issue of 
service connection .  Because the veteran has not expressed 
dissatisfaction with that rating, the Board will not address 
it.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the November 2005 rating decision, the AMC assigned a 70 
percent rating effective from March 19, 2004, for PTSD.  The 
Board will, however, consider entitlement to a higher initial 
rating for PTSD for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  





FINDINGS OF FACT

1.  VA has fulfilled its duty to notify the veteran of the 
evidence necessary to substantiate the claim and to assist 
him by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  PTSD has been manifested throughout the appeal period by 
total occupational and social impairment, marginal judgment, 
and grossly inappropriate behavior.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal (the maximum schedular rating available has been 
granted for the entire appeal period), further assistance is 
unnecessary.  

Background

The veteran's service medical records reflect that he 
received multiple shrapnel wounds in combat in Vietnam.  He 
received the Purple Heart medal.  

On December 20, 2001, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  He reported that 
he received all treatment at Buffalo VA Medical Center.

In February 2002, the veteran underwent VA psychiatric 
evaluation.  According to the compensation examination 
report, the veteran was hospitalized for one-week in the 
1970s for psychiatric treatment.  The veteran currently 
reported nightmares, sleep disturbances, anxiety attacks, 
fear of flying, and even of high hotel windows.  

The VA psychiatrist noted that the veteran displayed 
constricted affect, limited insight, and fair judgment.  The 
veteran had problems in his full-time job as a barber and in 
his part-time job as a school bus driver.  He was physically 
aggressive with his spouse and children and had threatened 
his children with a gun.  Medication was recommended.  

The Axis I diagnosis was chronic PTSD due to combat 
experiences.  The psychiatrist assigned a global assessment 
of functioning (GAF) score of 45 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (hereinafter DSM-IV), a score of 41 to 50 
indicates serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job. 38 C.F.R. § 4.125 (2005)].  

In February 2002, the veteran underwent a VA social survey.  
After reviewing the veteran's history, the clinical 
psychologist determined that the veteran continued to have 
"considerable anxiety and other disabling PTSD symptoms."  
He appeared to be a candidate for psychotropic medication. 

As previously indicated, in a rating decision dated in 
September 2002, the RO granted service connection for PTSD 
effective from December 20, 2001, and assigned a 30 percent 
rating under Diagnostic Code 9411.

In October 2002, a VA clinical psychologist assigned a GAF 
score of 55 [according to DSM-IV, a GAF score of 51 to 60 
indicates moderate symptoms (flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (few friends, 
conflicts with peers or co-workers).  38 C.F.R. § 4.125 
(2005)].

The veteran underwent VA mental health treatment at various 
times after service connection was established.  Those 
reports reflect treatment with Zoloft(r) and GAF scores ranging 
from 46 to 48.  A November 2002 report notes worsening 
symptoms including new thoughts of violence toward coworkers 
and family members.  

In September 2003, the veteran reported horrible nightmares, 
frequent panic attacks, and horrible relationships.  In March 
2004, the veteran reported decreased work performance due to 
anxiety, panic attacks, and thoughts of combat.

A VA mental health report dated March 19, 2004, reflects that 
the veteran was upset and tearful after a confrontation with 
supervisors about his conduct as a school bus driver.  He was 
counseled for his behavior and for unsafe driving.  A VA 
psychologist recommended attempting to get a disability 
retirement.

In April 2004, a VA physician reported that the veteran 
received treatment for panic disorder, generalized anxiety, 
posttraumatic stress syndrome [sic], and depression, among 
others.  The physician recommended that the veteran "go on 
sick leave for a period until we can get some of these 
disorders under control."  Another April 2004 VA mental 
status examination reflects that the veteran appeared 
disheveled.  

In June 2004, the veteran's VA psychiatrist recommended that 
he not return to work yet (as a school bus driver) due to 
PTSD, anxiety leading to panic attacks, and depression. 

A December 2004 report contains a GAF score of 48.  
Relationships on the job were strained.  A January 2005 
report notes that the veteran's spouse reported that the 
veteran had been acting menacingly.  

A February 2005 report notes anger and poor impulse control.  
His spouse had called police after an argument.  In March 
2005, the veteran became very angry when a VA physician would 
not renew a pain medication prescription.  In May 2005, a GAF 
score of 46 was assigned.  

The veteran (accompanied by his spouse) underwent a VA PTSD 
compensation examination in August 2005.  The psychiatrist 
reviewed the claims file.  His spouse reported that she came 
because the veteran did not tell the whole story and she 
wanted the psychiatrist to know how difficult it was to live 
with this veteran.  She reported that he had nearly run over 
a Federal security guard during an altercation in the parking 
lot.  She feared that the security guard would shoot both of 
them if she had not made the veteran stop the car.  The Axis 
I diagnosis was PTSD.  

The VA psychiatrist felt that the veteran had marginal 
judgment and assigned a GAF score of 40 [according to DSM-IV, 
a score of 31 to 40 indicates impairment in reality testing 
or major impairment in work, judgment, thinking, or mood, 
i.e., is unable to work.  See 38 C.F.R. § 4.125 (2005)].  The 
psychiatrist opined that the GAF score had worsened since 
last examining the veteran about three years prior, and that 
the veteran suffered from severe social and occupational 
limitations due to PTSD, which had worsened since last seeing 
the veteran in February 2002.

Analysis 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  VA regulations also require that 
disability evaluations be based upon the most complete 
evaluation of the condition that can be feasibly constructed 
with interpretation of examination reports, in light of the 
whole history, so as to reflect all elements of disability.  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2005).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2005).

The veteran's PTSD has been rated 30 percent disabling under 
Diagnostic Code 9411 prior to March 19, 2004, and 70 percent 
disabling since then.  The Board must determine whether the 
PTSD symptoms more nearly approximate the criteria for a 
higher rating during any part of the appeal period.  

Under the rating criteria for PTSD, a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (CAVC) issued 
important guidance in the application of the current 
psychiatric rating criteria.  The CAVC stressed that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The CAVC 
indicated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the CAVC also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

The veteran' PTSD has been manifested throughout the appeal 
period by total occupational and social impairment, marginal 
judgment, and grossly inappropriate behavior.  During the 
whole appeal period, GAF scores of 40, 44, 46, 48, and 55 
were assigned.  Most of these scores strongly suggest total 
occupational and social impairment.  Although the veteran had 
worked during part of the appeal period, his PTSD clearly had 
a severe impact on that employment.  

Impaired judgment, insight and grossly inappropriate behavior 
are clearly shown in the February 2002 VA psychiatrist 
evaluation.  As an example, the psychiatrist mentioned that 
the veteran had used a gun to threatened the children.  
Subsequent reports suggest that the veteran's PTSD might have 
increased in severity during the appeal period, however, an 
exact date for any increase in severity cannot be pinpointed.  
Although the RO used a date of March 19, 2004, as a date of 
increased severity, the February 2002 VA psychiatric 
evaluation essentially notes the same, or worse, level of 
severity as that shown on March 19, 2004.

Concerning the severity of the veteran's social impairment, 
while GAF scores of 44 to 48 represent serious social 
impairment as opposed to the major social impairment that a 
GAF score of 40 connotes, it appears that either serious or 
major social impairment represents total social impairment.  
Resolving any remaining doubt on this question in favor of 
the veteran, the Board finds that total social impairment has 
been shown throughout the appeal period.  

Comparing the symptoms attributed to PTSD with the criteria 
of the Rating Schedule, the Board finds that the criteria for 
a 100 percent disability rating under Diagnostic Code 9411 
are more nearly approximated for the entire appeal period.  
This conclusion is reached on the basis of total occupational 
and social impairment, as opposed to merely a showing of some 
impairment, which is the stated threshold requirement for a 
70 percent rating.  

As a 100 percent schedular rating has been assigned herein, 
the Board need not address the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b).  


ORDER

A 100 percent schedular rating for PTSD is granted for the 
entire appeal period, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


